Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 1 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

NEW ORLEANS DIVISION
JUSTIN CUMMINGS, Individually and For Others . Case No.
Similarly Situated,
Plaintiff, JURY TRIAL DEMANDED
v. COLLECTIVE ACTION PURSUANT

TO 29 U.S.C. § 216(b)
UPPERLINE ENERGY PARTNERS, LLC,

 

 

Defendant.
ORIGINAL COMPLAINT
SUMMARY
1. Plaintiff Justin Cummings (“Cummings”) brings this lawsuit to recover unpaid

overtime wages and other damages from Upperline Energy Partners, LLC (“Upperline”) under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seg. (“FLSA”).

2. Cummings worked for Upperline as a Right of Way Agent.

3. Cummings and the Day Rate Workers (as defined below) regularly worked for
Upperline in excess of forty (40) houts each week.

4. But Upperline did not pay them overtime.

5. Instead of paying overtime as required by the FLSA, Upperline improperly paid
Cummings and the Day Rate Workers a daily rate with no overtime compensation.

6. This collective action seeks to recover the unpaid overtime wages and other damages
owed to these workers.

JURISDICTION AND VENUE

7. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
29 U.S.C. § 216(b).

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Upperline is

headquartered in this District. Specifically, Upperline’s headquarters is in New Orleans, Louisiana.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 2 of 10

‘THE PARTIES

9. Cummings worked for Upperline from October 2018 until June 2019 as a Right of
Way Agent.

10. Throughout his employment, Upperline paid Cummings a flat daily rate for each day
wotked regardless of the total hours worked in a workweek (“day rate pay plan”).

11. Cummings’s consent to be a patty plaintiff is attached as Exhibit A.

12. Cummings brings this action on behalf of himself and all other similarly situated
workers who were paid by Upperline’s day-rate system. Uppertline paid each of these workers a flat
amount for each day worked and failed to pay them overtime for all hours that they worked in
excess of 40 hours in a workweek in violation of the FLSA.

13. The class of similarly situated employees or putative class membets sought to be
certified is defined as follows:

All Right of Way Agents' who worked for, or on behalf of,
Uppetline Energy Partners, LLC who were paid a day rate with
no ovettime in the past three (3) years. (“Day Rate Workers”).

14. Membets of the proposed collective can be readily ascertained from Upperline’s
records.

15, Upperline Field Service, Inc. is a Louisiana corporation and may be served with
ptocess by setving its registered agent: James Dennard, 4000 Bienville St., Suite E, New

Orleans, LA 70119.

 

1

Right of Way Agents ate otherwise known as Land Representatives, Landmen, or Customer
Setvice Representatives.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 3 of 10

COVERAGE UNDER THE FLSA

16. At all times hereinafter mentioned, Upperline was and is an employer within the
meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

17. At all times hereinafter mentioned, Upperline was and is an enterprise within the
meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(4).

18. At all relevant times, Upperline has been part of an enterprise engaged in commerce
ot in the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29
U.S.C. § 203(s)(1).

19. At all relevant times, Upperline has, and has had, employees engaged in commetce or
in the production of goods for commerce, ot employees handling, selling, or otherwise working on
goods or materials (including tools, flashlights, smart phones/devices, computers, etc.) that have
been moved in or produced for commerce.

20. In each of the past 3 years, Upperline’s annual gross volume of sales has well
exceeded $1,000,000 for at least the past 3 years.

21. At all relevant times, Cummings and the Day Rate Workers were engaged in
commerce ot in the production of goods for commerce.

22. Uppetline uniformly applied its policy of paying its Day Rate Workers, including
Cummings, a day rate with no overtime compensation.

23, Upperline applied this policy regardless of any alleged individualized factors such as
job position, job duties/responsibilities, or geographic location.

24. By paying its Day Rate Workers a day rate with no overtime compensation,
Uppetline violated (and continues to violate) the FLSA’s requirement that it pay employees at 1 and

¥ times theit regular rates for hours worked in excess of 40 in a workweek.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 4.of 10

25. As a result of this policy, Upperline and the Day Rate Workers do not receive
overtime as required by the FLSA.

26. Uppetline’s uniform compensation scheme of paying its Day Rate Workers a day tate
with no overtime compensation for weeks in which these workers work over 40 hours is, in of itself,

a violation of the FLSA. 29 U.S.C. § 207(a) & (e).

THE FACTS —
27. Uppetline is an oil and energy company specializing in land acquisition services.
28. To achieve its business objectives, it hires personnel (like Cummings) to perform

land acquisition work.

29. Many of these individuals worked for Upperline on a day tate basis (without
overtime pay).

30. These workers make up the proposed collective of Day Rate Workers.

31. While exact job titles and job duties may differ, these employees ate subjected to the
same of similar illegal pay practices for similar work.

32. Throughout his employment with Upperline, Upperline paid him on a day rate basis.

33. Cummings and the Day Rate Workers work for Upperline under its day rate pay
scheme.

34. Cummings and the Day Rate Workers do not receive a salary.

| 35. If Cummings and the Day Rate Workers did not work, they did not get paid.

36. Cummings and the Day Rate Workers receive a day rate.

37. Cummings and the Day Rate Workers do not receive overtime pay.

38. This is despite the fact Cummings and the Day Rate Workers often worker 10 ot
mote hours a day, for 6 days a week, for weeks at a time.

39. For example, Cummings received a day rate for each day he worked for Upperline.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 5 of 10

40. Although he typically worked 6 days a week, for 10 or more hours a day, he did not
receive any overtime pay.

41. Cummings and the Day Rate Workers received the day rate regardless of the number
of hours they worked in a week, even when they worked more than 40 hours.

42. Cummings and the Day Rate Workers are not employed on a salary basis.

43, Cummings and the Day Rate Workers do not, and never have, received guaranteed
weekly compensation from Uppertline irrespective of the day worked (1.e., the only compensation
they receive is the day rate they are assigned for all hours worked in a single day or week).

44. Cummings and the Day Rate Workers work in accordance with the schedule set by
Upperline and/or its clients.

45. Cummings’s work schedule is typical of the Day Rate Workers.

46.  Upperline controls Cummings and the Day Rate Workers’ pay.

47. Likewise, Upperline and/or its clients control Cummings and the Day Rate Workers’
work.

48. Upperline requires Cummings and the Day Rate Workers to follow Upperline
and/ot its clients’ policies and procedures.

49. Cummings and the Day Rate Workers’ work must adhete to the quality standards put
in place by Upperline and/or its clients.

50. Cummings and the Day Rate Workers are not required to possess any unique or
specialized skillset (other than that maintained by all other workers in their respective positions) to
perform their job duties.

51. As a Right of Way Agent, Cummings was responsible for reviewing public records to
determine property ownership, adhering to safety standards and procedures, documenting

communication with landowners, and reviewing easements.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 6 of 10

52, All Upperline’s Day Rate Workers perform similar duties, reviewing easement
agreements and proof of title, ensuring work is done according to established safety guidelines,
specifications, and restrictions.

53. Cummings and the Day Rate Workers provide documents related to land acquisition
and easement agreements to Upperline (and/or its clients’) personnel.

54. At all relevant times, Upperline and/or its clients maintained control over Cummings
and the Day Rate Workers via hiring, firing, discipline, timekeeping, payroll, and other employment
practices.

55. Cummings and the Day Rate Workers do not have the power to hire or fire any
employees.

56. Cummings’s working relationship with Upperline is similar Uppetline’s relationship
with its other Day Rate Workers.

57. Upperline knew Cummings and the Day Rate Workers worked more than 40 hours
in a week.

58. Uppetline knew, or showed reckless disregard for, whether the Day Rate Workers
wete entitled to overtime under the FLSA.

59. Nonetheless, Upperline failed to pay Cummings and the Day Rate Workers
overtime.

60. Upperline willfully violated the FLSA.

CAUSES OF ACTION
FLSA VIOLATIONS

61. By failing to pay Cummings and those similarly situated to him overtime at one-and-
one-half times their regular rates, Upperline violated the FLSA’s overtime provisions.
62. Upperline owes Cummings and those similarly situated to him the difference

between the rate actually paid and the proper overtime rate.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 7 of 10

63. Because Uppetline knew, or showed reckless disregard for whether, its pay practices
violated the FLSA, Upperline owes these wages for at least the past three years.

64. Uppetline is liable to Cummings and those similarly situated to him for an amount
equal to all unpaid overtime wages as liquidated damages.

65. Cummings and those similarly situated to him are entitled to recover all reasonable
attorneys’ fees and costs incurred in this action.

COLLECTIVE ACTION ALLEGATIONS
66. Cummings incorporates all previous paragraphs and alleges that the illegal pay

practices Upperline imposed on Cummings were likewise imposed on the Day Rate Workers.

67. Numerous individuals wete victimized by this pattern, practice, and policy which is
in willful violation of the FLSA.
68. Numerous other individuals who worked with Cummings indicated they were paid in

the same mannet, performed similar work, and were not properly compensated for all hours worked
as required by state and federal wage laws.

69. Based on his expetiences and tenute with Uppetline, Cummings is aware that
Upperline’s illegal practices were imposed on the Day Rate Workers.

70. The Day Rate Workers were all not afforded the overtime compensation when they
wotked in excess of forty (40) hours per week.

71. Uppetline’s failure to pay wages and overtime compensation at the rates required by
state and/or federal law result from generally applicable, systematic policies, and practices which are
not dependent on the personal circumstances of the Day Rate Workers.

72. Cummings’s experiences are therefore typical of the experiences of the Day Rate

Workers.

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 8 of 10

73. The specific job titles or precise job locations of the Day Rate Workers do not
prevent collective treatment.

74. Cummings has no interests contrary to, or in conflict with, the Day Rate Workers.
Like each Day Rate Worker, Cummings has an interest in obtaining the unpaid overtime wages
owed to him under state and/or federal law.

75. A collective action, such as the instant one, is superior to other available means for
fait and efficient adjudication of the lawsuit.

76. Absent this action, many Day Rate Workers likely will not obtain redress of their
injuries and Uppetline will reap the unjust benefits of violating the FLSA.

77. Cummings knows of no difficulty that will be encountered in the management of this
litigation that would preclude its ability to go forward as a collective.

78. Although the issue of damages may be somewhat individual in character, there is no
detraction from the common nucleus of liability facts. Therefore, this issue does not preclude
collective action treatment.

JuRY DEMAND

79. Cummings demands a trial by jury

PRAYER

80. WHEREFORE, Cummings prays for judgment against Upperline as follows:

a. An Order designating this lawsuit as a collective action and permitting the
issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
individuals with instructions to permit them to assert timely FLSA claims in

this action by filing individual Consents to Sue pursuant to 29 U.S.C. §

216(b);

 
Case 2:20-cv-00422-NJB-JVM Document 1 Filed 02/06/20 Page 9 of 10

b. For an Order pursuant to Section 16(b) of the FLSA finding Upperline liable
for unpaid back wages due to Cummings and the FLSA Class Members for
liquidated damages equal in amount to their unpaid compensation;

2. For an Order awarding Cummings and the Day Rate Workers their
reasonable attorneys’ fees and expenses as provided by the FLSA;

3, For an Order awarding attorneys’ fees, costs and pre- and post-judgment
interest; and

a. For an Order granting such other and further relief as may be necessary and

approptiate.

Respectfully submitted,

By: /s/ Philip Bohrer

Philip Bohrer (Bar Number: 14089)
phil@bohrerbrady.com

Scott E. Brady (Bar Number: 24976)
scott@bohrerbrady.com

BOHRER BRADY, LLC

8712 Jefferson Highway, Suite B
Baton Rouge, Louisiana 70809
Telephone: (225) 925-5297

Facsimile: (225) 231-7000

AND

Richard J. (Rex) Burch
Texas Bar No. 24001807

(To be admitted Pro Hac Vice)
BRUCKNER BURCH PLLC

8 Greenway Plaza, Suite 1500
Houston, Texas 77046

Tel: (713) 877-8788

Fax: (713) 877-8065
tburch@brucknerbutch.com

AND

 
Case 2:20-cv-00422-NJB-JVM Document1 Filed 02/06/20 Page 10 of 10

Michael A. Josephson
Texas Bat No. 24014780

(To be admitted Pro Hac Vice)
Andtew W. Dunlap
Texas Bat No. 24078444

(To be admitted Pro Hac Vice)
JOSEPHSON DUNLAP LAW FIRM
11 Greenway Plaza, Suite 3050
Houston, Texas 77046
Tel: (713) 325-1100

Fax: (713) 325-3300
mjosephson@mybackwages.com
adunlap@mybackwages.com

10

 
